Citation Nr: 1600377	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-25 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of diabetes mellitus, type II.

2. Based on the Veteran's unit of assignment during his active duty service in Korea (3rd Brigade, 2nd Infantry), and the time period of his service there (February 1970 to August 1970) presence in the Korean Demilitarized Zone (DMA) is shown and exposure to herbicides is presumed.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975 or in a unit that operated in or near the DMZ between April 1, 1968 and August 31, 1971, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases (including diabetes mellitus II) will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Department of Defense has identified specific units that served in areas along the DMZ in Korea where herbicides were used, but only for the period from April 1968 to July 1969.  See M21-1MR Part IV, subpart ii, Chapter 2, section C.

The Veteran's DD Form 214 shows that he had service in the Republic of Korea, with the award of the Armed Forces Expeditionary Medal (Korea).  Service personnel records show that he was assigned as a light truck driver in the HHC 3rd Brigade, 2nd Infantry Division in Korea from February 1970 to August 1970.  At hearing he testified that his duties in service involved driving the unit's commanding officer to check each of the guard posts along the DMZ every day.

The list of specific units serving along the DMZ in Korea during the time that herbicides were used there, as supplied by the Department of Defense, lists the relevant dates as April 1968 to August 1971.  It also lists the specific units as including the 3rd Brigade of the 7th Infantry Division, and notes that service records may show assignment to either the 2nd or 7th Infantry Divisions, because of subsequent unit realignments within the Army.

The Board notes that the Veteran served in the 3rd Brigade of the 2nd Infantry in Korea during the relevant time period.  His testimony at hearing with respect to his assigned duties and presence in the DMZ was competent and credible and was consistent with the service personnel documents in the record.  There is no basis to doubt the Veteran's testimony on these points.  As such, the Board finds that he is entitled to the presumption of exposure to herbicides.  Further, he is shown in the record to have a diagnosis of diabetes mellitus, type II, a disability included in the list of those presumptively attributed to exposure to herbicides.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


ORDER

Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides such as Agent Orange is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


